— Per Curiam :
The Court below were not requested by the plaintiff: to charge the jury in any particular way, and the second and third assignments must fall on that account. There can be no reversal for a mere omission to charge. As to the first assignment, it did the plaintiff'in error no harm. The revival of the judgment, April 2d, 1873, was by amicable action. To such an agreement, by the Act of 26th March, 1827, P. L., 129, the terre tenant is a necessary party to continue the lien: Armstrong’s Appeal, 5 W. & S., 352.
Judgment affirmed.